El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Un truck o camión, propiedad de Juan Soto Mayor, fué volcado mientras trataba de pasar a un tren de carros de bueyes perteneciente a Domingo Luiña. El demandante que iba montado en el truck sufrió varias lesiones además de la fractura de una pierna como consecuencia del accidente y estableció demanda por daños ,y. perjuicios contra ambos Luiña y Soto Mayor.
La corte de distrito, después de celebrar un juicio sobre los méritos del caso declaró sin lugar la demanda con cos-tas a favor del demandado, fundada en los siguientes he-chos declarados probados:
“Que el demandante Enrique Cruz Rodríguez, allá el día 20 de febrero de 1920, después de terminado el trabajo para que había sido contratado, y que hizo en una finca de la propiedad del de-mandado Juan Soto Mayor, sin estar autorizado para ello, se montó en un truck del demandado que transportaba cañas a la Central Juanita; que una vez que hubo descargado dicho truck, el deman-dante volvió a montarse en él sin autorización del dueño o del chauf*190feur; que al regresar de la Central Juanita el truck, por negligen-cia del chouusffev/r que lo conducía y en momentos en que tenía que prestar toda su atención para ir bien pegado a su derecha, a fin de dejar suficiente paso a los carros de bueyes que venían por la misma carretera y en dirección contraria, se distrajo, lo que motivó que el truck se le fuera a la cuneta, volcando y cogiendo debajo del truck al demandante que venía sentado en el lado derecho del ca-rro y con las piernas colgando.
“Resulta que el demandante era un intruso, no estaba autori-zado para subir al truck, y por tanto no es aplicable a los deman-dados lo dispuesto en el artículo 1804 del Código Civil.”
Para los fines de esta opinión puede aceptarse que el demandante era un intruso (trespasser) al ir montado en el truck. Aunque la prueba es amplia para sostener una con-clusión contraria, existe algún conflicto en la misma sobre este punto y ningún error tan manifiesto que requiera la re-vocación de la sentencia.
Sin embargo, no podemos convenir con el flecho decla-rado probado por la corte de que el accidente fué debido a la negligencia del chauffeur si con esto- la corte quiso declarar probado que los carreteros que conducían los carros de bueyes estaban libres de culpa. Pero el juez sentenciador no dice que la negligencia del chauffeur fué la única y exclusiva Causa del accidente. Por otra parte no existe ninguna con-clusión directa sobre la cuestión de negligencia de los ca-rreteros; y el segundo párrafo de la opinión a que acaba-mos de hacer referencia parece proporcionar la clave a la teoría de la corte inferior en la declaración que hace de que porque el demandante era un intruso (trespasser) el artículo 1804 del Código Civil no es aplicable “a los demandados” en este caso. Considerando esta manifestación en relación con el flecho de no considerarse en absoluto la cuestión de negligencia por parte de los carreteros, la inferencia lógica es que habiendo llegado a la conclusión el juez de distrito de que el demandante era un tranagresor en el truck, asu-*191•mía. simplemente que este lieclio relevaba de toda responsa-bilidad a ambos demandados.
Un examen cuidadoso de toda la prueba sirve para ro-bustecer más esta conclusión. Los autos revelan por una clara preponderancia de prueba que la negligencia, de exis-tir alguna, por parte del chaioffeior, fué concurrente y contributors únicamente, y que la causa primaria y próxima del accidente fué la negligencia de uno o más de los carre-teros.
El artículo 22 de “La Ley de Conservación y Policía de Carreteras en la Isla de Puerto Rico”, etc., aprobada en marzo 10 de 1902, prescribe que “todo conductor de ca-rros tirados por bueyes deberá caminar siempre en frente de los bueyes cuando transita por caminos públicos.”
El chauffeur del truck liabía pasado sin dificultad alguna a los dos o tres primeros carros antes de que el accidente ocurriera. El carretero del tercero o cuarto carro estaba montado en el carro, o en la lanza del mismo, detrás de los bueyes. Al acercarse el camión él bineó al buey más próximo, según parece con el objeto de echarlo más a la derecha y dejar más espacio al camión. Esta actitud por parte del carretero hizo que el buey sacara su cuerpo fuera atravesándose en la carretera, y el chauffeu,r del truck, con el fin de evitar causarle daño al buey, se desvió hacia la de-recha, yendo a parar a la cuneta.
El capataz a cargo del tren de carros de bueyes declara que los carreteros iban todos a pie en frente de los bueyes y que el chauffeur no estaba prestando debida atención al ca-mino delante. Hay, quizás, alguna otra prueba en el mismo sentido, pero la segunda de las dos proposiciones envueltas es incompatible con el hecho de que el chauffeur del camión ya había pasado a dos o tres carros en un camino estrecho. La explicación lógica del accidente, en ausencia de una ver-dadera colisión (y los demandados insisten vigorosamente en que no hubo verdadera colisión), es la que dan práctica-*192mente todos los testigos oculares en, la forma en qne ha sido reseñado. Por lo menos, nno de estos testigos qne, se-gún parece, era nn márshal o alguacil de la corte de Baya-món, qne pasaba en el momento en asuntos oficiales, no tenía, al parecer, ningún interés en el asunto.
Ni la negligencia contributoria, de existir alguna, por parte del chauffeur, ni la mera circunstancia de haber sido el demandante un intruso en el truck, puede ser bastante para relevar al demandado Luiña de responsabilidad pol-la negligencia de sus empleados.
“Para qne una persona pueda quedar exenta de responsabili-dad por el fundamento de que la persona perjudicada es un trans-gresor (trespasser), el sitio donde ocurre el accidente debe perte-necer a' la persona de cuya negligencia se queja. 29 Oye. 443.
La Corte Suprema de Ohio, en el Caso de Cincinnati Street Ry. Co. v. Wright, 43 N. E. 688, 691, después de citar con alguna amplitud de una opinión emitida por el Juez Asociado, Sr. Field, en el caso de Little v. Hackett, 116 U. S. 366, se expresa en estos términos:
“Creemos que esto coloca la doctrina de negligencia contribu-toria sobre una base sólida. Para que pueda ella producir el efecto de anular xuia acción en cobro de daños y perjuicios, debe haber algún acto u omisión de la parte misma, o de alguien con respecto al cual se encontraba ella en la relación de principal o superior. 1 Shear & R. Neg. 66. El que dirige un vehículo privado en el cual otra persona puede ir montada sin el conocimiento del conductor, en manera alguna es un sirviente o agente del segundo. La relación de la persona que de tal modo va montada en el ve-hículo puede ser la de un transgresor (trespasser) con respecto al dueño de dicho vehículo, o hasta en cuanto al conductor pero ella no es en ningún sentido de la palabra el principal o superior de dicho conductor. Ni es tampoco el acto de tal naturaleza que de^ bido al mismo deba negarse a dicha persona un remedio por las le-siones sufridas debido a la negligencia de otra.
“En el presente caso el finado, aun cuando estuviera montado en el carro o vagón en la calle de Cincinnati sin el conocimiento *193del conductor, no infringió por ello ningún deber que tuviera para con la Compañía del Tranvía. Era una cuestión que le afectaba a él mismo por un lado y al dueño o conductor del vehículo por otra parte.. Si el segundo tenía algunos verdaderos motivos de queja o no, no era cosa que incumbía a la compañía de trenes. * * * La base de su responsabilidad es su misma conducta ilegal y en en tal caso hemos visto que el único medio de eludir la consecuen-cia de esta conducta ilegal es mediante algún acto contributivo ilegal u omisión por parte de la persona misma perjudicada, o de alguien con el cual se encontraba en relación'de principal o superior; y esa relación no se establece por el simple acto de subirse a un vehículo privado sin el conocimiento del conductor.”
Toda vez que el juez sentenciador no consideró en abso-luto, ni la cuestión de negligencia por parte de los carreteros o la cuantía de los daños, de existir algunos, que babían de ser pagados por Luiña, la mayoría de esta Corte es de opi-nión que el caso debe ser devuelto a la corte inferior para ul-teriores procedimientos. Aunque la necesidad para tomarse-tal acción no resulta aparente al juez que suscribe, la cues-tión está claramente dentro de la, discreción de la corte y una mera diferencia de opinión sobre este punto no .consti-tuye fundamento de disidencia.
En vista del serio conflicto en la prueba respecto a si el demandante era o no un transgresor en el truck, y la con-clusión a que llegó la corte inferior en favor del demandante en cuanto a la alegada negligencia del chauffeur, no creemos que el demandante debe ser' condenado en costas.
La sentencia apelada debe, por tanto, ser modificada en tanto afecta al demandado Sotomayor, a fin de que se ordene-que-cada parte pague sus costas, y así modificada, confir-mada; y en cuanto al demandado Luiña, revocada, debiendo-devolverse el caso a la corte inferior para ulteriores proce-dimientos que no sean incompatibles con esta opinión.

Revocada en parte modificándose y confir-mada. en los demás particulares.

*194Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.